Citation Nr: 1810404	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for tinnitus, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for prostate cancer due to herbicide agent exposure, to include agent orange and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from October 1971 to April 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Houston, Texas Regional Office (RO). 

The Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's underlying claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In a February 2017 written statement, the Veteran's representative waived initial AOJ review of the additional evidence that was submitted. 38 C.F.R. § 20.1304(c) (2017). 


FINDINGS OF FACT

1. In April 2007, VA reopened and denied service connection for bilateral hearing loss and tinnitus. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. Although the Veteran submitted a timely notice of disagreement (NOD), he did not subsequently submit a substantive appeal (VA Form 9).

2. The additional documentation submitted since the April 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims of service connection for hearing loss and tinnitus.

3. In August 2008, VA denied service connection for prostate cancer. The Veteran did not subsequently submit a NOD. 

4. The additional documentation submitted since the August 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

5. The Veteran's bilateral hearing loss and tinnitus was not incurred in or caused by service. 

6. The Veteran did not undergo an in-service event or injury in Utapao, Thailand.

7. The Veteran did not serve or set foot in Vietnam. 


CONCLUSIONS OF LAW

1. The April 2007 rating decision denying service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The August 2008 rating decision denying service connection for prostate cancer is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3. New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus and prostate cancer due has been presented. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).   

4. The criteria to establish service connection for bilateral hearing loss and tinnitus have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

5. The criteria to establish service connection for prostate cancer have not been met. 38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The Veteran Claims Assistance Act of 2000, in part, describes VA's duties to notify and to assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). The Veteran's application to reopen the claims of service connection for bilateral hearing loss, tinnitus and prostate cancer due to herbicide agent exposure, to include agent orange, has been considered with respect to VA's duties to notify and to assist. 

VA issued a March 2010 notice to the Veteran which informed him of the evidence needed to substantiate his underlying claims, the evidence necessary to reopen his underlying claims, what each of the terms "new" and "material" meant and how VA would assist him in developing his claims.  All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II. Analyses

A. NEW AND MATERIAL EVIDENCE

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. 
§ 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In April 2007, VA reopened and denied service connection for bilateral hearing loss and tinnitus. The Veteran was informed in writing of the adverse decision and did not submit a VA Form 9. The April 2007 rating decision was based on the Veteran's service treatment records (STRs) and VA treatment records dated January 2002 to August 2005. 

In August 2008, VA denied service connection for prostate cancer due to herbicide agent exposure, to include agent orange. The Veteran was informed in writing of the adverse decision and did not submit a NOD. The August 2008 decision was based on the Veteran's STRs, VA treatment records dated November 2005 to May 2006 and March 2008 to May 2008, a January 2007 VA examination and the Veteran's written statements. 

New and material evidence pertaining to the issue of service connection for the underlying claims was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 2007 and August 2008 rating decisions. Therefore, those rating decisions became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since the April 2007 rating decision includes the Veteran's written statements, VA treatment records from 2005 to 2015, military personnel records (MPRs), a December 2013 VA examination and private treatment records dated February 2017.  

The additional documentation received since the August 2008 rating decision includes the Veteran's written statements, a January 2013 VA treatment record, an April 2013 Joint Services Records Research Center (JSRRC) response to VA's attempt to assist the Veteran with the development of his claims, and MPRs.   

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. 

Specifically, the Veteran's private provider, in private treatment records dated February 2017, opined that the Veteran's bilateral hearing loss and tinnitus were caused by service because of exposure to high decibel levels of noise. Presumed credible for the limited purpose of determining whether the claims should be reopened and coupled with the Veteran's account of having been exposed to noise from a flight line without hearing protection, the evidence raises a reasonable possibility of substantiating the claims. 

A March 1972 service travel voucher indicates that the Veteran was in Utapao, Thailand on March 14, 1972. Presumed credible for the limited purpose of determining whether the claim should be reopened and coupled with the Veteran's account of having potentially been exposed to an herbicide agent in Utapao, the evidence raises a reasonable possibility of substantiating the claim. 

B. SERVICE CONNECTION

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

BILATERAL HEARING LOSS AND TINNITUS

An organic disease of the nervous system, including bilateral hearing loss and tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Additionally, as a chronic disease, bilateral hearing loss and tinnitus will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3). 

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran asserts that he underwent in-service noise exposure as an "alert controller" working next to a flight line, without hearing protection, in close proximity to B-52s and KC-135s for over one year during active service. However, the Veteran's service personnel records indicate that he worked in an office environment and he was trained as an administrative clerk. While his airman performance reports indicate that he maintained filing and alert rosters as well as performed telephone watch duties, there is nothing in his service personnel records to suggest that he was exposed to acoustic trauma during the course of his duties as he has alleged

In his September 1971 pre-entrance medical history report, the Veteran answered in the negative to the question of whether he then had, or once had hearing loss. The audiometer reading in the September 1971 pre-entrance medical examination report indicated hearing loss in the Veteran's left ear for VA purposes, but not the right ear.

STRs are silent as to complaints or treatment for in-service noise exposure and bilateral hearing loss. The STRs are highly probative evidence because they were generated with the specific view of recording the events they describe. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

In his March 1974 pre-separation medical history report, the Veteran again answered negative to the question of whether he then had, or once had hearing loss. The audiometer reading in the March 1974 pre-separation medical examination report indicated no bilateral hearing loss for VA purposes.

A May 2005 and November 2005 VA treatment record indicated that the Veteran reported experiencing difficulty hearing bilaterally. 

In December 2013, the Veteran was afforded a VA examination. The Veteran was diagnosed with bilateral sensorineural hearing loss for VA purposes. The examiner opined that the Veteran's bilateral hearing loss was not caused by service because he entered service with mild low-frequency hearing loss in both ears and separated from service with no bilateral hearing loss for VA purposes. 

In February 2017, the Veteran underwent a private audiological examination. The Veteran was diagnosed with bilateral hearing loss for VA purposes. The examiner opined that the Veteran's bilateral hearing loss was caused by service because of exposure to high decibel levels of noise. However, the examiner indicated that he did not review the Veteran's STRs; therefore, this medical opinion is of low probative value. While the law does not require that an examiner review the claims file, in order for an opinion to be probative, the examiner must have an accurate and complete understanding of the Veteran's medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss began in service, manifested to a compensable degree within one year of service separation, or was caused by in-service noise exposure. The audiometer report in the Veteran's pre-separation medical examination revealed no bilateral hearing loss for VA purposes. In addition, the Veteran reported no bilateral hearing loss at service separation. The Veteran began reporting his bilateral hearing loss as early as March 2005 - approximately 30 years after service discharge. Moreover, the December 2013 VA examiner opined that the Veteran's bilateral hearing loss was not caused by service, and is more probative than the February 2017 private audiological examination which did not consider the Veteran's STRs in rendering an opinion. Therefore, service connection is not warranted and the claim is denied.     

As noted above, the Veteran asserts that he underwent in-service noise exposure as an "alert controller" working next to a flight line, without hearing protection, in close proximity to B-52s and KC-135s for over one year during active service. His account is not credible as stated above.

STRs are silent as to reports or medical notations pertaining to tinnitus or in-service noise exposure. The STRs are highly probative evidence because they were generated with the specific view of recording the events they describe. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker, supra. 

A March 2005 VA treatment record indicates that the Veteran reported experiencing tinnitus. In a May 2005 VA treatment record, the Veteran again reported experiencing tinnitus and that he was exposed to aircraft noise during service without ear protection. In a November 2005 VA treatment record, the Veteran reported a "constant ringing" in his ears. 

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. 38 C.F.R. § 3.159(a)(2); Andrea v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

As noted above, the Veteran was afforded a VA examination in December 2013. The Veteran reported that his tinnitus began forty years ago and that it currently affects both ears. The Veteran was diagnosed with tinnitus. The examiner opined that the Veteran's tinnitus was not caused by service because he entered and separated service with normal hearing bilaterally. 

As indicated above, the Veteran underwent a private audiological examination in February 2017. The Veteran was diagnosed with tinnitus. The examiner opined that the Veteran's tinnitus was caused by service because of exposure to high decibel levels of noise. However, this medical opinion is of low probative value because the examiner did not review the Veteran's STRs. Nieves-Rodriguez, supra. 

A preponderance of the competent and probative evidence is against a finding that the Veteran's tinnitus began in service, manifested to a compensable degree within one year of service separation, or was caused by in-service noise exposure. STRs are silent as to reports or medical notations pertaining to tinnitus or in-service noise exposure. In addition, the Veteran separated service with normal hearing bilaterally. The Veteran began reporting his tinnitus as early as March 2005 - approximately 30 years after service discharge. Moreover, the December 2013 VA examiner opined that the Veteran's tinnitus was not caused by service. Therefore, service connection is not warranted and the claim is denied.     

PROSTATE CANCER

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C. § 1116; 38 C.F.R. 
§ 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii). 

VA's Compensation and Pension Service has determined that a special consideration of herbicide agent exposure on a factual basis should be extended to Air Force Veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force Bases (RTAFB) anytime between February 28, 1961, and May 7, 1975. The listed Thai military facilities include Utapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang RTAFBs. If a Veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide agent exposure on a direct or facts found basis. VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.H.5.a-b. 

STRs do not document any history of prostate cancer while in service. An October 2006 VA treatment record indicates that the Veteran was diagnosed with prostate cancer.

The Veteran has consistently asserted that he was in Utapao, Thailand for three weeks in March 1972. The Veteran also testified, in his January 2017 Board hearing, that he went into Vietnam to unload barrels, crates and ammunition from KC-135s. However, as noted above, the Veteran's duties involved administrative work maintaining alert rosters and other office duties. There is no corroboration for his account of having been assigned to loading and unloading cargo from aircraft.

Moreover and contrary to the Veteran's assertions, a March 1972 service travel voucher indicates that the Veteran arrived, via government plane, in Utapao, Thailand on March 14, 1972 at 1735 (5:35 p.m.) and departed 2150 (9:00 p.m.) that same day. The travel voucher also conveys that the Veteran did not use government quarters during his brief stay in Utapao, Thailand. The travel voucher is also silent as to whether the Veteran arrived in or departed from Vietnam. 

The Veteran testified, in his January 2017 Board hearing, that he came into contact with the perimeter of Utapao by checking on the airplanes, to include B-52s and KC-135s, and by socializing with the military personnel walking along the perimeter of Utapao. As a result, the Veteran asserts that he was exposed to agent orange which caused his current diagnosis of prostate cancer.

An October 1972 airman performance report reveals that from December 1971 to October 1972, the Veteran's duty title was alert force controller. His duties were to maintain classified and unclassified filings, post publications, type general correspondence, maintain suspense files, advise NCOIC of pending actions, maintain the locator and status board for the alert force and insure the alert force crew members respond to an alert by physically checking rooms. 

An April 2013 Joint Services Records Research Center (JSRRC) response indicated based on a review of the Veteran's relevant STRs and military personnel records, that the Veteran was in Utapao, Thailand for less than one day and there was no evidence of a claimed incident of herbicide agent exposure during the Veteran's brief stay. 

A preponderance of the evidence is against a finding that the Veteran underwent an in-service event or injury in Utapao, Thailand. The Veteran is not credible as to his account of an in-service event or injury pertaining to agent orange exposure. Contrary to the Veteran's assertions of serving three weeks in Utapao, Thailand and setting foot in Vietnam to unload supplies from an airplane, the Veteran's service travel voucher revealed that he spent approximately four hours in Utapao with no record of travel into or from Vietnam. In addition, the Veteran's duties as an alert force controller in March 1972 did not place him near the Utapao base perimeter because his duties generally involved filing and maintaining documents. Furthermore, a JSRRC response indicated no evidence of in-service herbicide agent exposure. Therefore, service connection is not warranted and the claim is denied.   

	
ORDER

The claim of service connection for bilateral hearing loss is reopened. To this extent only, the appeal is granted.

The claim of service connection for tinnitus is reopened. To this extent only, the appeal is granted. 

The claim of service connection for prostate cancer is reopened. To this extent only, the appeal is granted. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for prostate cancer due to herbicide agent exposure, to include agent orange is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


